 572DECISIONSOF NATIONALLABOR RELATIONS BOARDKENNECOTT COPPER CORPORATION-UTAH COPPER DIVISIONandUNITEDSTEEL WORKERS OF AMERICA, CIO, PETITIONERKENNECOTT COPPER DIVISION-UTAH COPPER DIVISION 1andINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL, PETITIONER.Cases Nos. 0O-RC-1312 and 2O-RC-1310.May 16, 1951Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held beforeDavid Karasick, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Reynolds andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer .2 '3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.'4.With the exception of watchmen, whom the Employer and theIntervenor would exclude and whom the Steelworkers 4 would include,the Employer, the Intervenor, and the Steelworkers agree that allemployees in the classifications covered by the existing contract be-tween the Employer and Intervenor constitute a unit appropriate forthe purposes of collective bargaining.The Intervenor's contract withthe Employer covers production and maintenance employees at boththe Employer's Arthur and Magna mills, and employees in the Em-ployer's maintenance-of-way mills ore haulage department and elec-trical engineering department.The Electrical- Workers I contendsn The petition and other formal papers were amended at the hearing to show thecorrect name of the Employer.2 International Union of Mine,Mill and Smelter Workers, Arthur-Magna Millmen'sUnion Local No 392,was allowed to intervene in this proceeding without objection onthe basis of its contractual relationship with the Employer.3No contention is made that the existing contract between the Employer and theIntervenor is a bar to this proceeding.The contract is terminable upon notice 60 daysprior to June 30, 1951.Both petitions were timely filed with respect to the automaticrenewal date of the contract.4The United Steelwoi kers of America,CIO, will be referred to herein as the Steelworkers.5 The International Brotherhood of Electrical Workers, AFL,will be referred to hereinas the Electrical workers.94 NLRB No. 113. KENNECOTT COPPER CORPORATION573that all employees in the electrical departments at both mills, trans-mission linemen, including the transmission line lead man, linemanhelpers, and all employees in the signal division of the Employer'smaintenance-of-way mills ore haulage department, constitute a unitappropriate for the purposes of collective bargaining.The Employer,the Intervenor, and the Steelworkers, all of whom oppose the unitcontention of the Electrical Workers, assert that a history of bargain-ing on a broader basis and the integration of the Employer's operationsprevent the severance of the proposed craft unit.The Employer's Operations 6The Employer's Arthur and Magna mills are located in the vicinityof Garfield, Utah, about 1 mile distant from each other and about14 miles from the Employer's mine at Bingham Canyon.Ore fromthe mine is transported by the Employer's railroad to the Arthurand Magna mills, where it is subjected to a series of crushing andgrinding operations.The crushed ore is then put through a flotationprocess, from which is obtained a copper mineral concentrate con-taining small quantities of gold, silver, and molybdenite.The copperconcentrate is shipped to a nearby smelter of the American Smeltingand Refining Company for further processing.The Disputed Category of WatchmenAs noted above, the Steelworkers would include, and the Employerand the Intervenor would exclude, employees classified as watchmenfrom the existing production and maintenance unit represented bythe Intervenor.The watchmen at both the Arthur and Magna millswork under the supervision of a plant-protection foreman at eachmill.The sole duties of the watchmen are to guard the plant fromthieves, to prevent destruction of plant property, and .to insure thatemployees are in fit condition when reporting for work and thatplant rules are not violated by the employees.We find, contrary to the contention of the -Steelworkers, that theEmployer's watchmen are guards within the meaning of Section 9(b) (3) of the Act.Accordingly, we shall exclude them from theproduction and maintenance unit.7The Proposed Unit of ElectriciansThe unit proposed by the Electrical Workers, as stated above, wouldconsist of all employees in the electrical departments at both mills,6A more complete description of the Employer's operations at the Arthur and Magnamills may be found inUtah Copper Company,54 NLRB 1151.7Kennecott Copper Corporation,92 NLRB No. 266. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDtransmission linemen, including the transmission line lead man, line-man helpers, and all employees in the signal division of the Employer'smaintenance-of-way mills ore haulage department.The employees in the electrical departments are classified as arma-ture winders, electricians, apprentices, and helpers.They all workunder the direct supervision of the electric shop foremen.The 28employees classified as electricians are responsible for the maintenanceof all electrical equipment throughout the mills, including motors,transformers, and the electrical lines.They are all experiencedjourneymen electricians,. and are required to have served either a4-year apprenticeship at the Employer's mills or its equivalent inemployment elsewhere. The 4 employees classified as apprentices assistthe journeymen electricians in their duties, and are training for posi-tions as journeymen electricians.There are 15 employees classified ashelpers, who also assist the journeymen electricians.They differ fromthe apprentices in that they have had less experience and therefore areassigned less complicated work.Normally, they are eligible to becomeapprentices after serving 4 years as helpers.The 4 armature windersin the electrical shops are engaged solely in winding armatures.Arm-ature winders are selected from the most experienced of the qualifiedelectrician journeymen and require approximately 6 months' addi-tional training to be qualified to perform armature winding operations.The transmission line lead man, eight transmission linemen, threelineman helpers, and a truck driver are assigned to the electrical en-gineering department and work: under the direct supervision of thetransmission foreman.The linemen maintain, repair, and installthe transmission lines from the Employer's central power station tothe mills.These lines carry voltages varying from 44,000 to 110 volts.The linemen also maintain the electric power lines on the Employer'srailroad and the electric lines leading up to the signals used on therailroad.Although linemen need not necessarily be electricians, theyare required either to undergo a period of 4 years of training by theEmployer or to have had equivalent experience elsewhere.The line-iaan helpers are training for positions as linemen.-The employees in the signal division of the maintenance-of-way orehaulage department are classified as signal maintainer, assistant sig-nal maintainer, maintainer helpers, and laborers.However, at thetime of the hearing, there were no maintainer helpers or laborers inthe signal division.Although the skills of a signal maintainer arenot the same as those of a journeyman electrician, a signal maintainermust have a specialized knowledge of electricity and usually must havehad 4 years' experience to become fully qualified for the position.Thesignal maintainer is primarily responsible for maintenance and repairof the electrical semaphore signal system used on the Employer's KENNECOTT COPPER CORPORATION575railroad.An assistant signal maintainer assists the signal maintainerin the performance of his duties, and usually must have had 2 yearsof experience as a maintainer helper to be qualified for the position.Maintainer helpers assist the signal maintainer and the assistant signalmaintainer in the performance of their duties.Although an employeeis not required to have any particular training or experience to becomeamaintainer helper, a maintainer helper may be considered as anapprentice to the signal maintainer.Laborers in the signal divisionwork under the direction of the signal supervisor and perform manuallabor, usually with a pick and shovel.They require no specializedtraining or experience and receive the same rate of pay as laborers inother -departments of the mills.As stated above, the Employer, the Intervenor, and the Steelworkersargue that the history of bargaining on a broader basis and the integra-tion of the Employer's operations prevent the severance of the pro-posed craft unit.However, the Board has previously considered andrejected the argument that the integration of the Employer's opera-tions at the two mills involved in this proceeding prevent the severanceof a craft unit."Nor do we now believe that the history of bargainingat these two mills constitutes sufficient reason for denying the severanceof a craft unit.'We find that the employees sought by the Electrical Workers arean identifiable, homogeneous, and skilled craft group, with interestsseparate and distinct from those of other production and maintenance-workers, and that they may, if they so desire, constitute a separateappropriate unit 10We shall, however, exclude from this unit labor-ei s in the signal division, because they do not exercise any of the skillsof the electricians craft."We shall direct separate elections in the two following voting groups,excluding from each group all office clerical and professional em-ployees, guards, watchmen, and supervisors as defined in the Act:a.All employees at the Employers Arthur and Magna mills andin the Employer's maintenance-of-way mills ore haulage departmentand the electrical engineering department in the classifications cov-ered by the existing contract between the Employer and the Inter-venor, as listed in Appendix A, excluding the employees in votinggroup a.sUtah Copper Company,footnote 6, supra.In this respect,ne notethatcertain fringe groups of employees are represented byother unions not involved in this proceeding.10Kennecott CopperCorporation,92NLRB 1786.Inte,nationalHaraester Companyy,Canton Works,91 NLRB 487,Carthage Hydrocol, Inc,91 NLRB No67;KennecottCopper Corporation,84 NLRB 83611CfKennecottCopperCorporation,92NLRB 1786;Phelps-DodgeCorporation,Morent Branch,92 NLRB 1564 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.All employees in the electrical departments at the Employer'sArthur and Magna mills, transmission linemen, including the trans-mission line lead man, lineman helpers,l2 signal maintainers, assistantsignal maintainers, and signal maintainer helpers.However, we shall make no final unit determination for the em-ployees at this time, but shall first ascertain the desires of the em-ployees as expressed in the elections hereinafter directed.If a major-ity of the employees in voting group b vote for the Electrical Workers,they will be taken to have indicated their desire to constitute aseparate bargaining unit.Although none of the parties to this proceeding raised the issue,it appears possible that employees in the Employer's maintenance-of-way mills ore haulage department are subject to the Railway LaborAct,13 and hence are not employees within the meaning of the NationalLabor Relations Act.The record in this proceeding does not makeit possible to determine such an issue.Accordingly, we shall makeno determination with respect to such employees, but shall allow themto vote in the several elections subject to challenge. If any of theirvotes are challenged and are sufficient in number to affect the elec-tion results, we shall make a final determination with respect to theunit placement of such employees at that time 14[Text of Direction of Elections omitted from publication in thisvolume.]11 Included in this category is the truck driver permanently assigned to working withthe transmission linemen.The record reveals that he must have a knowledge of the tools,equipment,and materials used by the linemen,and that, when not driving,he regularlyassists them as a helper.Moreover,he was previously classified as a lineman helper,and was only reclassified as a truck driver to give him the benefit of the higher wagerate paid to truck drivers without any change in his duties.13 48 Stat. 1185.14Cf.Utah Copper Company,57 NLRB 641.94 NLRB No. 88.FRANKLIN SIMON & COMPANY, INC. AND KAYS-NEWPORT, INC.andDEPARTMENT STORE EMPLOYEES UNION, LOCAL 21, AFFILIATED WITHRETAIL CLERKS INTERNATIONAL ASSOCIATION,AFL,PETITIONER.Case No.. -RC-2570.May 16, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Jack Davis, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.